Fawcett, G.
This case ivas tried before the board and in the district court, and argued and submitted in this court, at the same time and upon the sanife record as Munk v. Frink, ante, p. 631, and is controlled by the law and evidence in that case; and, for the reasons there stated, we recommend that the judgment of the district court be affirmed.
It is true appellant acted as assistant only to Dr. Munk in performing the operations comjdained of, but the evidence shows such a concert of action between these two doctors in these and other cases of a similar nature, and such a ready and unquestioning participation by appellant herein with Dr. Munk in the performance of the two operations involved, that there is no escape from the conclusion that if one were guilty both were.
Galkins and Root, GO., concur.
By the Court: For the reasons stated in the foregoing opinion and in the opinion in Munk v. Frink, therein referred to, the judgment of the district court is
Affirmed.
Reese, J., not sitting.